PER CURIAM.
Anthony Lee Thames petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2000) motion. He seeks an order from this court directing the district court to act. As the district court recently took significant action in the case by issuing an order to show cause on March 17, 2003, and Thames filed his response to the motion on April 9, 2003, we deny Thames’ petition as moot. We deny leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.